Citation Nr: 0924202	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine, hips and undue 
stress due to a March 25, 2004 VA examination, and/or May 11, 
2004 VA bone marrow biopsy.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to 
June 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in October 
2007.  The Board notes that due to equipment problems, part 
of the hearing was done by audio only, to which the Veteran 
agreed.  The Board previously remanded this case for further 
development in February 2008.

In the February 2008 remand, the Board referred the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
leg disability due to a July 14, 2005 surgery back to the RO 
for appropriate action.  To date, it does not appear that any 
action has been taken with respect to this claim.  Thus, this 
issue is again referred this issue back to the RO for 
appropriate action.  


FINDING OF FACT

The March 25, 2004, VA examination and May 11, 2004, VA bone 
marrow biopsy were not productive of any additional 
disability to the Veteran. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of a March 25, 2004, VA examination and May 11, 2004, VA bone 
marrow biopsy are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002);  38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in November 2004 and March 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in November 2004, which was prior to 
the March 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the subsequent March 
2008 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
January 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2008 VCAA letter gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date.  A supplemental statement of the 
case was subsequently issued in January 2009. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes, VA 
treatment records, private treatment records, Social Security 
Administration records, hearing testimony and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the lumbar spine, hips and undue stress due to a March 25, 
2004 VA examination, and/or May 11, 2004 VA bone marrow 
biopsy.  The Board notes that the Veteran is already service-
connected for residuals of right hip fracture, currently 
evaluated as 10 percent disabling; chronic lumbosacral strain 
with degenerative disc disease and degenerative joint 
disease, currently evaluated as 40 percent disabling; and 
depression, currently evaluated as 50 percent disabling.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The current claim was received in October 2004.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 



In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Prior to the March 25, 2004 VA examination, VA treatment 
records showed complaints of chronic pain of the hips and 
back.  The Veteran walked with an antalgic gait.  A July 2001 
x-ray of the spine showed moderate degenerative disc disease 
and osteoarthritis most pronounced at L5-S1.  Further, a 
February 2003 VA treatment record showed osteoarthritis, mild 
to moderate involving the right greater than left hips with 
osteochondral fragment possibly causing impingement with 
range of motion in flexion and abduction; and lumbosacral 
spondylosis with mild degenerative disc changes and facet 
arthritis at L5-S1.  There was no evidence of clinical 
radiculopathy or lower extremity neurologic deficit.  
However, flexion of the lumbar spine was limited to 70 
degrees and there was limitation of flexion and abduction of 
the right hip.  A March 2003 treatment record showed that the 
Veteran had good range of motion of the hips with no 
significant pain.  A March 2003 x-ray of the hips showed 
moderate bilateral hip osteoarthritis.  A May 2003 record 
showed hip flexion to 95 degrees.  Another May 2003 record 
showed that the Veteran had osteoarthritis of both hips and 
trochanteric bursitis of the right hip.   Significantly, an 
October 2003 treatment record also showed a diagnosis of 
depression with psychotic features primarily due to medical 
condition of pain.  Further, a November 2003 x-ray of the 
hips showed bilateral hips similar in appearance to prior 
March 2003 x-ray with arthritic changes bilaterally.  A 
November 2003 x-ray of the spine showed slight 
dextroscoliosis and possible mild disc narrowing space at L4-
S1.  

Social Security Administration (SSA) records showed that the 
Veteran was considered disabled as of November 2002 for 
bilateral hip osteoarthritis and disorders of the back.  The 
medical evidence associated with these records was VA 
treatment records, which were summarized above.

The March 25, 2004 VA examination report indicated that the 
Veteran presented for evaluation of both hips and knees.  The 
Veteran reported constant aching right hip pain involving the 
greater trochanteric region which was described as a 10 out 
of 10 in intensity.  He stated that he had painful limited 
motion and the pain worsened when he stood or walked.  He 
also complained of clicking.  The examiner observed that the 
Veteran moaned and groaned of bilateral hip and knee pain 
during the entire examination and moaned loudly with 
complaints when getting on and off the examining table.  

On examination, the examiner noted that any attempt at range 
of motion of the hips caused the Veteran to scream with pain 
preventing any further hip motion.  The examiner did not 
examine the Veteran's low back.  A contemporaneous x-ray of 
the lumbar spine was normal, however.  An x-ray of  the right 
hip revealed possible ancient fracture or accessory ossicle 
adjacent to the superior aspect of the acetabulum, but normal 
right hip joint.  The diagnosis was ancient right hip 
acetabular chip fracture, stable without residual right hip 
arthritis.  The examiner observed that the Veteran's 
complaints regarding his hips were not consistent with 
organic pathology in that even if there were arthritic 
changes in the hips, it would not be expected to be 
associated with pain over the greater trochanters, which he 
exhibited on examination.  His vigorous resistance of any 
motion of the hips when his attention was directed towards 
his hips was not apparent when he was distracted in flexing 
his hips in performing such activities as sitting which he 
did easily.  The examiner observed that an individual with 
severe hip arthritis allowed far more hip motion than the 
Veteran permitted on examination.  

VA treatment records after the VA examination showed an 
assessment of chronic pain of the lower back radiating down 
his legs and hips as well as depression.  The record showed 
the following diagnoses: chronic low back pain with left leg 
radiculopathy/myelopathy, lumbar L5-S1 intervetebral disc 
disease, lumbar spinal stenosis L5-S1, status post two lumbar 
epidurals, and right trochanteric bursitis.  Importantly, 
March 2004 treatment records showed that the Veteran reported 
that the examiner the day before pushed heavily on his right 
leg injuring him.  Pain from that maneuver was mainly in the 
right trochanter area.  He stated that the severity in his 
right hip and back pain had increased after the examination.  
A July 2004 MRI of the lumbar spine showed developmentally 
small lumbar spinal canal predisposing to acquired stenosis; 
slight degenerative and protrusion of the L5-S1 disc causing 
mild bilateral L5 nerve root encroachment in the foramina; 
and slight L4-S1 facet osteoarthritis.  A July 2004 CT of the 
spine showed mild circumscribed bulging disc, with minimal 
bony hypertrophy, with mild osteoarthritis in the facet 
joints, with no vacuum disc, with minimal impingement to the 
fecal sac with minimal impingement to the neural foramina on 
the left from L3-L4, L4-L5 and L5-S1.  A June 2005 MRI of the 
spine showed multilevel facet arthropathy, but no significant 
disk herniation, central stenosis or foraminal narrowing.  An 
August 2004 EMG/NCS was very suggestive of a left L5 
radiculopathy.  Also, an S1 radiculopathy was also possible, 
but less likely.  

With respect to the bone marrow biopsy, a May 11, 2004 VA 
treatment record showed that there were no complications or 
difficulty with obtaining the specimen.   A June 2004 record 
showed mild swelling, but no erythema over the bone marrow 
biopsy site.  December 2004 and June 2005 records showed that 
the Veteran still complained of pain at the bone marrow 
biopsy site.  

A May 2004 letter from a VA medical doctor indicated that the 
Veteran was 100 percent disabled due to injuries sustained 
during his military service.  It also stated the Veteran had 
developed depression due to his physical disability.  

An August 10, 2004 private treatment record from University 
Medical Center showed facet arthropathy, L5-S1 bilateral 
radiculitis, spinal cord stenosis and osteoarthritis of the 
hips.  A notation also indicated that it was tender in the 
left sacroiliac area after bone marrow.  Significantly, range 
of motion testing on the back showed that flexion was limited 
to 20 degrees.  October 2004 to December 2004 private 
treatment records from Dr. A.R. showed that the Veteran 
underwent a left sacroiliac joint injection for left lateral 
sacral pain.  

A January 2005 VA examination of the hips noted that the 
Veteran was unable to perform flexion motion of the right 
hip, but it was observed that motion was greater.  The 
diagnosis was status post right hip fracture with 
osteoarthritis.  A January 2005 VA examination of the spine 
showed that flexion was limited to 15 degrees with pain.  The 
diagnosis was status post lumbar muscle strain now with 
degenerative disk disease.  

While the VA and private treatment records document that the 
Veteran complained of pain after the March 25, 2004 VA 
examination and May 11, 2004 bone marrow biopsy as well as 
showed continuing treatment for the Veteran's low back, hip 
and psychiatric disabilities, these records were silent with 
respect to any findings of an additional chronic disability 
or an increase in severity due to the March 2004 VA 
examination and May 2004 bone marrow biopsy.

The Board observes that in a February 2006 Board decision, a 
40 percent rating was awarded for the Veteran's service-
connected low back disability, effective August 10, 2004, 
which was effectuated by the RO in an April 2006 rating 
decision.

At the October 2007 hearing, the Veteran testified that 
during the VA examination, the examiner maneuvered the legs 
in such a way that aggravated his right leg, hip and back.  
He experienced lots of pain since the VA examination.  He now 
went to a pain clinic.  He also indicated that he suffered 
undue stress from the additional pain.  In other words, the 
degree of severity of these disorders had increased due the 
VA examination.  
 
On remand, the Veteran was afforded a VA examination in 
October 2008.  The claims file was reviewed.  The Veteran 
reported right hip pain and stiffness, lower back pain 
radiating down the legs and pain at the site of the biopsy on 
the left pelvic region.  There was no history of 
osteomyelitis.  The Veteran indicated that there was no 
drainage after biopsy, just pain and discomfort.  The 
examiner also observed that the Veteran injured his left leg 
in 2005.  On examination, the Veteran was asked to point to 
area of pain at the site of biopsy and the area pointed to 
was the left sacroiliac joint, not the left posterior 
superior iliac crest.  There was no tenderness over the left 
posterior superior iliac crest.  Palpatory tenderness was 
present over the left sacroiliac joint.  There was no redness 
or edema of the superior posterior iliac crest.  On 
inspection of the right hip, tenderness was present over the 
right greater trochanteric region.  The examiner noted that 
the Veteran was limited due to comorbidity involving his back 
and left knee.  Range of motion of the right hip was 120 
degrees flexion, 30 degrees abduction, 20 degrees adduction, 
40 degrees external rotation and 30 degrees internal 
rotation.  There was no ankylosis or constitutional signs of 
bone disease.  A contemporaneous x-ray of the right hip 
showed stable mild degenerative change of the right hip.  An 
x-ray of both hips showed stable degenerative at the 
bilateral hips.  Further, a bone scan showed mild 
degenerative changes within the hips and spine, but no 
evidence of osteomyelitis.  The examiner reported that the 
Veteran had degenerative osteoarthritis with no signs of 
osteomyelitis.  Thus, the examiner concluded that he found no 
etiologically related conditions or disabilities connecting 
the March 25, 2004 VA examination or May 11, 2004 bone marrow 
biopsy to the Veteran's present pelvic, hip and spinal 
conditions or present subjective complaints involving these 
areas.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient.  

Based on a review of the record, the Board finds that the 
Veteran has not been diagnosed with an additional disability 
as defined in 38 C.F.R. § 3.361.  The medical evidence of 
record shows continuing complaints of hip and back pain; 
however, there is no current objective finding of any 
additional disability, or an increase in severity of the 
Veteran's already service-connected disabilities due to the 
March 25, 2004 VA examination or the May 11, 2004 bone marrow 
biopsy.  VA and private treatment records do not give any 
additional diagnosis, and the October 2008 VA examination 
report clearly stated that there were no related conditions 
or additional disability from the March 25, 2004 VA 
examination and May 11, 2004 biopsy.  This examination has a 
high probative value given that the claims file was reviewed 
and a thorough physical examination of was done by the 
examiner.  Moreover, there is no medical evidence of record 
to refute this opinion.  

The Board acknowledges that the Veteran experienced pain and 
swelling at the biopsy site following the May 11, 2004 
procedure.  However, the October 2008 VA examination clearly 
found no evidence of osteomyelitis and appeared to indicate 
that the location of the Veteran's current pain was not at 
the biopsy site. Nevertheless, the examiner clearly found no 
evidence of an additional disability due to the biopsy.   
  
The Board recognizes that the Veteran was awarded a higher 
rating for his service-connected low back disability 
following the March 25, 2004 VA examination.  However, there 
is no medical evidence to support the finding that the 
increase in severity of his low back was due to the VA 
examination.  Moreover, the first evidence of an increase in 
severity to warrant a higher rating was on August 10, 2004, 
almost five months after the VA examination.  Further, with 
respect to the Veteran's right hip, the most recent VA 
examination findings demonstrate that his current level of 
severity still only warrants a 10 percent disability rating 
under applicable diagnostic codes for the hip and thigh.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 - 5255.  Thus, these 
findings further show that there was no increase in severity 
of the Veteran's underlying service-connected disability.  
Lastly, as previously noted, the Veteran has already been 
granted service-connection for depression, and medical 
records show such symptomatology prior to the 2004 VA 
examination and biopsy.  There is no persuasive showing of 
any additional psychiatric disability due to the March 25, 
2004, VA examination and May 11, 2004, biopsy.   

The Board notes that at the Board hearing and in various 
statements of record, the Veteran indicated that his low back 
and hip pain increased in severity after the VA examination 
and that he experienced pain at the biopsy site after the 
bone marrow biopsy; all of which caused him undue stress.  
Nevertheless, although the Veteran is competent to report the 
facts regarding his injuries, as a lay person he is not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Therefore, the Board must find that entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the lumbar spine, hips and undue stress due to 
a March 25, 2004 VA examination, and/or May 11, 2004 VA bone 
marrow biopsy is not warranted.  There appears to be no 
diagnosis of any additional disability since the VA 
examination and biopsy were performed.  Further, even if 
there is an additional disability or increase in severity of 
the already service-connected disabilities, there is no 
objective finding that this disability was a result of the 
March 25, 2004 VA examination, and/or May 11, 2004 VA bone 
marrow biopsy.  Thus, a preponderance of the evidence is 
against the Veteran's claim for 38 U.S.C.A. § 1151 
compensation for additional disability of the lumbar spine, 
hips and undue stress due to a March 25, 2004 VA examination, 
and/or May 11, 2004 VA bone marrow biopsy.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine, hips and undue 
stress due to a March 25, 2004 VA examination, and/or May 11, 
2004 VA bone marrow biopsy is not warranted.  The appeal is 
denied.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


